Citation Nr: 1044546	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
herniated nucleus pulposus, L4-L5 with hyperplastic ligamentum 
flavum and encroachment of dural sac, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, G.L.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1989.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  
This case was remanded by the Board in March 2008 for additional 
development.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability (TDIU) 
is addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's back 
disability is manifested by pain and limitation of motion to, at 
most, 50 degrees of flexion and 5 degrees of extension.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
herniated nucleus pulposus, L4-L5 with hyperplastic ligamentum 
flavum and encroachment of dural sac, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in September 2005 
satisfied the duty to notify provisions.  Additional letters were 
also provided to the Veteran in April 2007 and April 2008, after 
which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with her claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for herniated nucleus pulposus, L4-L5 with 
hyperplastic ligamentum flavum and encroachment of dural sac was 
granted by a December 1997 rating decision and a 20 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective February 5, 1997.  Subsequent to a change in 
regulations for rating back disabilities, an October 2005 rating 
decision maintained the existing evaluation, but rated the 
service-connected back disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  See 38 C.F.R. § 4.27 (2010).

In an August 2005 VA outpatient medical report, the Veteran 
complained of low back pain.  On physical examination of the 
Veteran's back, there was no spasm.  Reflexes and sensation were 
intact, and straight leg testing was negative.

In an August 2005 private medical report, the Veteran complained 
of chronic pain.  On physical examination, the lumbar area was 
tender to percussion.  The assessment was lumbar radiculopathy.  
The Veteran was given prescription medication.  An August 2005 
letter from the same private physician, dated the same day, 
stated that the Veteran had lumbar pain which required regular 
pain medication for control of the symptoms.  The letter stated 
that this medication made the Veteran "unable to perform as [a 
Licensed Practical Nurse] safely at this time."

In a September 2005 VA fee-based medical examination report, the 
Veteran reported back pain which had increased in severity over 
previous years.  She reported that the pain was constant, 
radiated down the right leg, and was at a level of ten on a scale 
from one to ten.  The Veteran reported that it was difficult to 
function even with medication and difficult to do high impact 
activities.  She reported losing two weeks of work.  On physical 
examination, the Veteran's posture and gait were normal.  There 
was bilateral paraspinous muscle tenderness without radiation on 
movement.  There were no muscle spasms or ankylosis, and straight 
leg raise testing was negative.  On range of motion testing, the 
Veteran had flexion to 90 degrees, with pain at 60 degrees; 
extension to 30 degrees, with pain at 10 degrees; right lateral 
flexion to 30 degrees, with pain at 10 degrees; left lateral 
flexion to 30 degrees, with pain at 10 degrees; right rotation to 
30 degrees, with pain at 10 degrees; and left rotation to 30 
degrees, with pain at 10 degrees.  There was no additional 
limitation of motion due to fatigue, weakness, lack of endurance, 
or incoordination after repetitive use.  There was no evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  There were also no bowel or bladder symptoms 
noted.  The Veteran did not have any musculoskeletal 
incontinence.  On x-ray examination, no abnormalities were noted.  
The impression was herniated nucleus pulposus, L4-L5 with 
hyperplastic ligament flavum encroachment of the dural sac.  The 
subjective symptom was lower back pain and the objective symptoms 
were painful range of motion with tenderness of the paraspinous 
muscles.

In a November 2005 private medical report, the Veteran complained 
of low back pain.  On physical examination, there was tenderness 
over the sacroiliac notch.  The assessment was acute lumbar 
radiculopathy.  The Veteran was given prescription medications 
and was told to be "off work" for four days.

In a second November 2005 private medical report, the Veteran 
complained of back pain.  On physical examination, there was 
right L4 and L5 radiculopathy.  The assessment was right lumbar 
radiculopathy.  The Veteran was given prescription medication and 
was recommended for physical therapy.

In a third November 2005 private medical report, the Veteran 
complained of back pain.  On physical examination, most of the 
Veteran's pain was from L4 and L5 in her back.  The assessment 
was lumbar radiculopathy.  The Veteran was given prescription 
medication and was referred for a magnetic resonance imaging 
(MRI) and an orthopedic appointment.

A December 2005 private magnetic resonance imagining of the 
lumbar spine gave an impression of degenerative disc disease with 
a mild broad posterior disc protrusion at L5-S1 which minimally 
displaced, but did not compress, the right S1 nerve root.  The 
protrusion appeared to abut, but not displace, the left S1 nerve 
root and thecal sac.

In a December 2005 private medical report, the Veteran complained 
of low back pain which radiated into the right leg and toes.  She 
reported a two-month history of bowel incontinence.  On physical 
examination, the Veteran had normal gait and reflexes.  No 
abnormalities of the perineum or rectum were noted.  The Veteran 
had full strength in the lower extremities.  The assessment was 
bowel incontinence of unknown origin and lumbar degenerative disc 
disease.  The examiner stated that "I do not see any discernable 
cause for [a] cauda equine type syndrome."

A January 2006 VA outpatient medical report stated that the 
Veteran had a history of back symptoms with bulging discs at L4/5 
and L5/S1.  The assessment was low back pain.  The examiner 
stated that the Veteran had been given neurontin but she 
"refuses to take."  The plan stated that the Veteran was to 
return in six weeks.

In a March 2006 private medical report, the Veteran complained of 
back pain which was increasing in severity.  She reported that 
she had missed almost 28 days of work over the previous three 
months.  After physical examination, the assessment was L4-L5 and 
L5-S1 radiculopathy.  The Veteran was given prescription 
medication and was recommended for further orthopedic evaluation.  
A March 2006 letter from the same private physician, dated the 
same day, stated that the Veteran had intervertebral disc disease 
of L4-5 and L5-S1, as well as arthritic changes of the back 
secondary to the disc disease.  The letter stated that these 
disorders caused constant pain which limited her capacity for 
work.  The private physician stated that the Veteran's present 
pain level prevented her from working for at least eight weeks 
per year.

In an April 2006 VA outpatient medical report, the Veteran 
complained of persistent back pain with intermittent leg pain and 
numbness, but without incontinence.  She reported occasional 
giving way of the legs, without falling.  The Veteran reported 
that the pain was aggravated by "most everything" and 
alleviated by rest and changing position.  The Veteran was taking 
multiple medications, but had not tried a transcutaneous 
electrical nerve stimulation (TENS) unit.  On physical 
examination, the Veteran had a tender right sacroiliac joint, 
without any other relevant abnormalities.  The examiner stated 
that the Veteran had "a relatively normal exam[ination] and no 
striking findings on MRI."  The impression was chronic low back 
pain.  The Veteran was given a TENS unit, sent for a right 
sacroiliac trigger point injection, and advised to try to 
discontinue taking narcotics.

In a June 2006 letter, the Veteran's employer stated that the 
Veteran had been employed from October 2005 to January 2006, 
during which time she had "numerous attendance problems."  The 
letter stated that the Veteran was "terminated due to the 
inability of her being able to attend to her normally assigned 
work duties and her own report of not feeling she could care for 
her assigned patients safely.  Also, frequent call ins due to her 
report of back pain was not allowing her to even complete one 
week of assigned duties."

In a June 2006 letter, a private physician stated that the 
Veteran was "totally disabled and bedfast due to the ongoing 
[back] pain" for "several weeks."  The private physician 
stated that she was given injections for pain in November 2005, 
with pain causing reduced range of motion the following week.  
The letter stated that the Veteran was seen again in March 2006, 
at which time she had missed several weeks of work.  The examiner 
stated that the Veteran's back pain was "an ongoing problem 
which [the Veteran] will endure for years to come and will cause 
[her] incapacitating episodes with complete bed rest for at least 
[eight] weeks or more per year."

A June 2006 VA outpatient medical report stated that one of the 
Veteran's low back pain prescriptions was renewed, noting a 
previous physician's suggestion to taper off of narcotics.

In a November 2006 VA outpatient medical report, the Veteran 
complained of low back pain which was worse on the right, and 
occasionally radiated into her legs.  She denied constant leg 
numbness or weakness, as well as backward bending loss.  The 
Veteran was given a trigger point injection.  The assessment was 
degenerative disc disease of the lumbosacral spine and 
sacroiliitis, greater on the right than the left.  The Veteran 
was recommended to apply moist heat to the affected area, 
followed by gentle stretching exercises and a consultation for a 
home exercise program.

In an August 2007 VA outpatient medical report, the Veteran 
complained of losing her job and increased pain in her lower 
back.  After physical examination, the assessment was chronic low 
back pain.  The examiner stated the Veteran was being referred 
for an epidural.  The Veteran's narcotic dose was increase due to 
increased pain.  The examiner noted the previous reports stating 
that narcotic use should be decreased, but stated that the 
Veteran was "in tears" due to pain and recent job loss.

An October 2007 VA outpatient medical report gave an assessment 
of chronic low back pain.  The examiner stated that trigger point 
injections had failed.  The Veteran was counseled on tapering off 
use of one medication and increasing the use of another.

In a November 2007 private disability determination report, the 
Veteran complained of back pain which radiated to her buttocks 
and legs.  She reported that she was a nurse for approximately 16 
years but was terminated because she could not perform her 
duties.  The Veteran stated that she had to take several breaks 
to accomplish daily chores and could only stand for five to ten 
minutes at a time.  She stated that she took medication that 
helped some of the time, and was able to sleep most of the time.  
The Veteran reported that her daily back pain was at a level of 
eight or nine on a scale from one to ten, with the worst pain at 
a level of ten at which time she could not get out of bed.  On 
physical examination, the Veteran was unable to heel walk.  Her 
posture was normal, with straight leg raise testing positive, 
bilaterally, in the seated and supine positions.  There was also 
significant tenderness to palpation at L2-S1 with decreased range 
of motion on flexion and extension of the lumbosacral spine.  The 
Veteran's gait was guarded but stable and at an appropriate speed 
without the use of assistive devices.  The assessment was 
degenerative joint disease with mild disc protrusion at L5-S1, 
minimally displaced, but not compressing the right S-1 nerve 
root.

A January 2008 VA outpatient anesthesiology note stated that the 
Veteran had low back pain with bilateral radiculopathy.  The 
Veteran was given an anesthetic injection and was advised not to 
drive or "take active part in any duty."

A January 2008 VA MRI stated that, after views of the lumbar 
spine, the impression was mild disc space narrowing at L5/S1, 
with no significant disc bulge or stenosis.

In a February 2008 VA outpatient medical report, the Veteran 
complained of chronic pain which was at a level of six on a scale 
from one to ten.  In a second February 2008 VA outpatient medical 
report, dated the same day, the Veteran complained of low back 
pain.  After physical examination, the assessment was low back 
pain.

A June 2008 VA outpatient medical report gave an assessment of 
back pain which was controlled with medication.

In a July 2008 VA outpatient medical report, the Veteran 
complained of persistent low back pain.

In an August 2008 VA outpatient medical report, the Veteran 
complained of head, hip, knee, back, and ankle pain at a level of 
nine on a scale from one to ten.  She reported that medication 
was not helping with pain and that she spent most of her time in 
bed.  The Veteran was not immobile or incontinent.

A September 2008 VA outpatient medical report stated that, on 
physical examination, the Veteran had mild muscle spasms in her 
back and a restricted range of motion due to pain.  The Veteran 
was given prescriptions for pain and muscle relaxant medications.

In an October 2008 private medical report, the Veteran complained 
of low back pain and bilateral leg pain, greater on the right 
than the left.  She reported that her right leg was weak and 
tended to give way.  The Veteran reported having fallen a few 
times and ambulated with a quad-cane.  She denied bowel or 
bladder dysfunction.  On physical examination, there was some 
mild limitation of hip flexion due to back pain.  No neurological 
or muscle abnormalities were noted.  The Veteran could stand on 
heels and toes, but appeared very shaky when walking and used a 
cane.  The Veteran could tandem walk using a cane and ambulated 
at about half normal pace and with a limp favoring the right 
lower extremity.  The impression was chronic low back and right 
leg pain.  A separate sheet listed the Veteran's back range of 
motion as 50 degrees of flexion, 15 degrees of extension, 15 
degrees of left lateral flexion, and 20 degrees of right lateral 
flexion.  There was no scoliosis or pain on range of motion 
testing.  There was no sensory loss noted at L4, L5, or S1.  The 
Veteran was weak, bilaterally, on both heel walking and toe 
walking.  Straight leg raises were positive on the right when 
sitting and bilaterally when lying.  The Veteran's strength and 
reflexes were normal.  There was tenderness at the right 
sacroiliac joint.

A December 2008 private physical residual functional capacity 
assessment stated that the Veteran's primary diagnosis was 
degenerative disease of the spine, secondary diagnosis was 
hypertension, and other alleged impairments included amputation 
of the distal phalanx of the left first finger.  The examiner 
concluded that the Veteran could occasionally lift and/or carry 
ten pounds, frequently lift and/or carry five to nine pound, and 
could stand and/or walk a maximum of two hours in an eight hour 
work day.  The examiner cited the physical findings made on the 
separate sheet associated with the October 2008 private medical 
report.


A December 2008 Social Security Administration notice stated that 
the Veteran's condition was not severe enough to prevent her from 
working.  The notice stated that although the Veteran experienced 
pain in the back and right hip, she was able to perform types of 
work that were sedentary in nature.

In a February 2009 VA outpatient medical report, the Veteran 
complained of chronic low back pain which radiated to the right 
hip and knee, with occasional numbness and weakness in the 
bilateral lower extremities.  The Veteran denied bowel habit 
changes.  After physical examination, the assessment was chronic 
low back pain with lumbar degenerative disc disease.

In a March 2009 VA outpatient medical report, the Veteran 
complained of hip, knee, and back pain at a level of nine on a 
scale from one to ten.  In a March 2009 VA physical therapy 
report, the Veteran reported that she was unable to work as a 
nurse due to her pain.  She reported that she had a TENS unit at 
home, but that it did not alleviate the pain.  On objective 
examination, there was pain on palpation at the L3 to L5 right 
paraspinals.  The Veteran was unable to complete the therapy 
session due to extreme right lumbar pain.

In an April 2009 VA neurology consultation report, the Veteran 
complained of increasing low back pain with pain to the right hip 
and numbness in the legs.  She reported occasional incontinence, 
however she also denied experiencing dysuria or abnormal urinary 
frequency.  On physical examination, there was focal point 
tenderness in the right sacral area with pain reproduced by 
extreme flexion of the hip.  After neurological testing, the 
impression was localized tenderness along the right lateral 
sacral S3-4 area.

In an April 2009 VA outpatient medical report, the Veteran 
complained of hip and back pain at a level of seven on a scale 
from one to ten.  

In a May 2009 VA spine examination report, the Veteran reported 
that she had worked as a registered nurse for 16 years until 
2005, when her worsening back symptoms made her unable to perform 
her duties.  The Veteran denied having incapacitating episodes 
over the previous 12 months, as defined by period of acute signs 
and symptoms requiring bed rest prescribed by a physician.  She 
reported flare-ups of low back pain which were caused by 
repetitive bending or stooping.  The Veteran reported that during 
a flare-up, she experienced an increase of pain, with radiation 
into the right leg.  She reported that during a flare-up, she was 
unable to do regular housework or recreational activities, and 
had to stay home and rest in bed or on the sofa.  The flare-ups 
occurred several times per year, but the examiner stated that 
they were not characterized or defined as incapacitating 
episodes.  The Veteran reported being limited in walking to two-
tenths of a mile and unable to drive more than 20 minutes without 
an increase in pain.  She stated that she began using a cane in 
February 2009 due to falls as a result of right leg 
radiculopathy.  The Veteran denied bowel or bladder complaints 
consistent with those caused by spinal cord disease.  The Veteran 
took medication daily for her back pain.

On physical examination, the Veteran had normal posture and the 
spine appeared normal.  There was tenderness to palpation in the 
paraspinous musculature extending from L2 through S2 and into the 
sacroiliac joint area.  On range of motion testing, the Veteran 
had forward flexion to 90 degrees with pain at 90 degrees; 
extension to 15 degrees, with pain at 15 degrees; right lateral 
flexion to 30 degrees, with pain at 20 degrees; left lateral 
flexion to 30 degrees, with pain at 20 degrees; right rotation to 
20 degrees, with pain at 20 degrees; and left rotation to 20 
degrees, with pain at 20 degrees.  The examiner stated that there 
was mild functional impairment due to weakness, excess 
fatigability, and pain due to flare-ups and with repetitive use.  
There was an additional loss of 10 degrees of range of motion in 
all directions of motion with repetitive use.  There was no 
objective evidence of loss of functional use, such as atrophy or 
skin changes.  Neurological examination was normal in both lower 
extremities.  Deep tendon reflexes were abnormal in the right 
ankle.  There was reduced sensation to pinprick and temperature 
in the right lower extremity in the S1 dermatomal distribution.  
After neurological testing, the diagnosis was lumbosacral 
degenerative disc disease affecting L4/5 and L5/S1, with S1 
radiculopathy.

A March 2010 Social Security Administration decision found that 
the Veteran had not engaged in substantial gainful activity since 
July 2, 2007, a severe psychiatric impairment, and a severe back 
impairment.  The Veteran reported that "she was terminated from 
her last job due to not being able to attend assigned duties 
after only working 2 days, due to irrational thinking and 
inability to stay focused on patient care, and numerous 
attendance problems."  The Social Security Administration 
concluded that the October 2008 private medical report and the 
December 2008 private physical residual functional capacity 
assessment "are given little weight because evidence received at 
the hearing level shows that the [Veteran] is more limited than 
determined by the State agency consultants."  The Veteran was 
found to be disabled due to affective mood disorder, major 
depressive disorder, posttraumatic stress disorder, anxiety 
disorder, and degenerative disc disease.

The Veteran's service-connected back disability is rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic Code 5243 provides that intervertebral disc syndrome 
is to be rated under either the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating IVDS), whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  The General Rating Formula 
states that a 20 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula.  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
rated separately under an appropriate diagnostic code.  Id. at 
Note (1).

The medical evidence of record shows that the Veteran's back 
disability is manifested by pain and limitation of motion to, at 
most, 50 degrees of flexion and 5 degrees of extension.  There is 
no medical evidence of record that the Veteran's thoracolumbar 
spine has ever been limited to 30 degrees or less of forward 
flexion or that it has been ankylosed, either favorably or 
unfavorably.  The Veteran has reported low back pain on use, a 
contention which is substantiated by the evidence of record.  
However, the medical evidence of record does not show that this 
results in additional limitation in range of motion due to pain 
beyond 50 degrees of flexion and 5 degrees of extension.  Pain 
was taken into account by the limitation of motion described in 
the September 2005 VA fee-based medical examination report and 
the May 2009 VA spine examination report.  Those results were 
specifically used by the examiner to determine that the Veteran's 
back disability was limited to, at most, 50 degrees of flexion 
and 5 degrees of extension.  Accordingly, there is no medical 
evidence of record that the Veteran currently experiences pain 
which causes additional limitation of motion beyond that 
contemplated by the assigned evaluation.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Accordingly, a rating in excess of 20 percent is not warranted 
under the General Rating Formula for the orthopedic 
manifestations of the Veteran's service-connected back 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula, 
Diagnostic Code 5243.

With regard to the neurologic manifestations of the Veteran's 
back disability, the medical evidence clearly demonstrates that 
the Veteran experiences right leg radiculopathy secondary to her 
service-connected back disability.  However, service connection 
for right lower radiculopathy was granted secondary to the 
Veteran's service-connected back disability by a February 2010 
rating decision and neither the effective date nor the evaluation 
assigned are currently on appeal before the Board.  As such, the 
Board does not have jurisdiction to award an increased evaluation 
based on the existence of any right leg neurological symptoms.  
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2010).  In addition, 
while the Veteran has occasionally reported left leg neurologic 
manifestations, there is no medical evidence of record that a 
left leg neurologic disorder has ever been diagnosed, to include 
after specific neurologic testing in May 2009.

Furthermore, the preponderance of the evidence of record does not 
show that the Veteran experiences bowel or bladder impairment 
secondary to her service-connected back disability.  While the 
Veteran reported a two month history of bowel incontinence in 
December 2005, the examiner specifically stated that the etiology 
of this disorder was unknown.  The only other medical evidence of 
bowel or bladder impairment is in the April 2009 VA neurology 
consultation report, in which she reported occasional 
incontinence.  However, in April 2009 the Veteran also denied 
dysuria and abnormal urinary frequency, and no diagnosis of a 
bowel or bladder impairment was made.  The Veteran denied 
experiencing bowel or bladder impairment in September 2005, April 
2006, August 2008, October 2008, February 2009, and May 2009.  
Accordingly, the preponderance of the evidence of record does not 
demonstrate that the Veteran experiences bowel or bladder 
impairment secondary to her service-connected back disability.  
As such, an additional separate rating in addition to that 
already assigned for neurologic manifestations of the Veteran's 
back disability is not warranted.  See 38 C.F.R. § 4.71a, General 
Rating Formula, at Note (1).

Under the Formula for Rating IVDS, a 20 percent evaluation is 
warranted for incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.  
A 40 percent evaluation is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating 
IVDS.  For the purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating IVDS, at Note (1).

The preponderance of the evidence of record does not indicate 
that the Veteran has ever experienced incapacitating episodes 
having a total duration of at least 4 weeks in any 12 month 
period.  With regard to the Formula for Rating IVDS, the June 
2006 letter from a private physician warrants particular 
scrutiny.  That letter stated that the Veteran was "totally 
disabled and bedfast due to the ongoing [back] pain" for 
"several weeks."  The examiner also stated that the Veteran's 
back pain was "an ongoing problem which [the Veteran] will 
endure for years to come and will cause [her] incapacitating 
episodes with complete bed rest for at least [eight] weeks or 
more per year."  These statements do not meet VA criteria for 
incapacitating episodes, as they do not demonstrate that the 
Veteran was actually prescribed bed rest by a physician.

The first statement indicates that the Veteran was confined to 
her bed for "several weeks" due to her back pain.  However, the 
private physician who made that statement also wrote the August 
2005 private medical report, all three November 2005 private 
medical reports, and the March 2006 private medical report.  
Those reports show that, except as discussed below, the private 
physician never prescribed bed rest, with planned treatment 
limited to medication, physical therapy, and further testing and 
examination.  The Board finds the Veteran's reports that she was 
confined to bed for several weeks to be competent and credible.  
However, such bed rest, in the absence of an actual prescription 
by a physician for that period of bed rest, does not qualify as 
an incapacitating episode for VA purposes.  See 38 C.F.R. 
§ 4.71a, Formula for Rating IVDS, at Note (1).

Similarly, while the second statement in the June 2006 letter 
from a private physician reports that the Veteran's back symptoms 
"will cause" at least eight weeks of incapacitating episodes 
with bed rest per year, this statement is not an actual 
prescription for bed rest.  It is simply an anticipatory 
statement which provides a medical opinion that such 
incapacitating episodes will occur at a future, unspecified date.  
In that sense, it is similar to the statement in the March 2006 
letter, which reported that the Veteran's pain level prevented 
her for working for at least eight weeks per year.  That 
statement is also a medical opinion, and does not constitute an 
actual prescription for bed rest by a physician.  This is 
conclusively demonstrated by the March 2006 private medical 
report, dated the same day by the same private physician, in 
which the only treatments given for the Veteran's back disability 
were medication and a further orthopedic evaluation.  As such, 
these medical opinions regarding possible future incapacitating 
episodes are only probative to the extent that they are 
substantiated by medical evidence that the Veteran was 
subsequently prescribed bed rest by a physician.

In this regard, the medical evidence of record does not show that 
the Veteran has ever been prescribed bed rest by a physician for 
a period of at least four weeks in any one year period.  The only 
medical evidence of record which is analogous in any way to a 
prescription of bed rest is the November 2005 private medical 
report, which stated that the Veteran was told to be "off work" 
for four days.  Even if "off work" is interpreted as bed rest, 
an incapacitating episode with a duration of four days does not 
even meet the criteria for a compensable evaluation, let alone a 
40 percent evaluation.  See 38 C.F.R. §§ 4.31; 4.71a, Formula for 
Rating IVDS.  In addition, while the Veteran reported resting in 
bed due to her back symptoms in the May 2009 VA spine examination 
report, she denied have incapacitating episodes according to the 
VA definition of that term.  The medical examiner corroborated 
this statement, reporting that the Veteran's flare-ups did not 
meet the criteria for characterization as incapacitating 
episodes.  Accordingly, the medical evidence of record does not 
show that the Veteran has ever been prescribed bed rest by a 
physician for a period of at least four weeks in any one year 
period.  As such, a rating in excess of 20 percent is not 
warranted under the Formula for Rating IVDS.  See 38 C.F.R. 
§ 4.71a, Formula for Rating IVDS.

After a review of the evidence, there is no medical evidence of 
record that would warrant a rating in excess of 20 percent for 
the Veteran's back disability under any rating criteria at any 
time during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart, 21 Vet. App. at 509.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render her disabilities 
rating for a back disability inadequate.  The Veteran's back 
disability was evaluated under 38 C.F.R. § 4.71, Diagnostic Code 
5243, the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's back disability is manifested by 
pain and limitation of motion to, at most, 50 degrees of flexion 
and 5 degrees of extension.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for her back disability.  
A rating in excess of the currently assigned rating is provided 
for certain manifestations of back disabilities, but the medical 
evidence reflects that those manifestations are not present in 
this case.  The criteria for a 20 percent rating for the 
Veteran's back disability more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. § 4.71, Diagnostic Code 5243.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the evidence of record does not 
show findings that meet the criteria for an evaluation in excess 
of 20 percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for service-connected 
herniated nucleus pulposus, L4-L5 with hyperplastic ligamentum 
flavum and encroachment of dural sac, is denied.



REMAND

The Veteran has submitted numerous records which state that the 
Veteran is unemployed due to her psychiatric and back 
disabilities.  Thus, the Board finds that the issue of 
entitlement to TDIU has been raised by the record.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that 
once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider a total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans Claims 
has held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As the RO has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the RO for 
initial adjudication.

In doing so, the Board emphasizes that the RO should take into 
account the multiple medical reports and other evidence which 
state that the Veteran's back disability prevented her from 
working.  This includes the Social Security Administration 
records which found that the Veteran was unemployable due to 
multiple disabilities, including a back disability, since July 2, 
2007.  If, in the course of adjudicating this issue, the RO 
determines that the Veteran does not meet the rating criteria for 
TDIU under 38 C.F.R. § 4.16(a) (2010), but her service-connected 
disabilities prevent her from following a substantially gainful 
occupation, the provisions of 38 C.F.R. § 4.16(b) must be 
followed.  These provisions state that a claim for TDIU may be 
referred to the Compensation and Pension Service when a veteran 
does not meet the percentage standards of 38 C.F.R. § 4.16(a) but 
is otherwise unemployable due to service-connected disabilities.  
38 C.F.R. § 4.16(b) (2010).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to her claim of 
entitlement to TDIU.

2.	The RO must provide the Veteran with an 
examination to determine the effects of 
her service-connected disabilities on her 
ability to maintain employment consistent 
with her education and occupational 
experience.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case 
and the claims file, the examiner must 
provide an opinion as to whether the 
Veteran's service-connected disabilities 
alone preclude her from securing and 
following substantially gainful employment 
consistent with her education and 
occupational experience.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
her responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of 


the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	After the above actions have been 
completed, the RO must provide an initial 
adjudication of the claim of entitlement 
to TDIU.  If, in the course of 
adjudicating this claim, the RO finds that 
the Veteran does not meet the rating 
criteria under 38 C.F.R. § 4.16(a), but 
her service-connected disabilities prevent 
her from following a substantially gainful 
occupation, the RO must refer the appeal 
to the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
on the issue of entitlement to TDIU.  
Thereafter, the RO must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.

5.	After the above actions have been 
completed, if the claim on appeal remains 
denied, the Veteran and her representative 
must be provided a supplemental statement 
of the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


